DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application repeats a substantial portion of prior Application No. 16/782,849, filed 01/27/2020. Applicant is given benefit of the filing date of the prior application, as the disclosure of at least the cancellation of a delivery of package and response thereof is not presented in any of the earlier filed prior applications.

Response to Arguments
Applicant’s arguments with respect to the rejections under 35 USC 112(a) have been fully considered and are persuasive.  The rejections under 35 USC 112(a) has been withdrawn. 
Applicant's arguments with respect to the rejections under 35 USC 103 have been fully considered and are persuasive. Examiner agrees that neither Studnicka nor Brooks disclose a system which can cause the UAV to hold its position when the necessity to delay the delivery is temporary by holding in place, moving to specific coordinates, or land to preserve battery. However, the claim language still only requires the method to perform one of the listed alternatives (i.e., any combination can be interpreted as a combination of one). Therefore, the previous rejection would still read on the amended claims. In the interest of compact prosecution, a new rejection to reject all three alternatives is provided below even though only one alternative is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Studnicka (US 2017/0286892 A1) in view of Brooks (US 2018/0299892 A1) in view of Sibon (US 10,078,808 B1).
Re claim 1, Studnicka discloses a drone method for package pickup and delivery (see at least Fig. 3), comprising: 
in an air traffic control system configured to manage Unmanned Aerial Vehicle flight in a geographic region, communicating to one or more UAVs over one or more wireless networks (see at least ¶22 for wireless communication between server device 102 and client devices 104, 106; see at least ¶30 for client devices 104, 106 may be UAV); 
directing a UAV to deliver the package to a delivery location, wherein the air traffic control system provides a flight plan to the UAV based on the delivery request (see at least operation 306 and 307 in Fig. 3 for delivery of package); and 
directing the UAV, in response to a delay in a delivery of a package while the AUV is in transit to deliver the package (see at least ¶61 for delay delivery based on weather conditions), to modify delivery of the package and perform any combination of 
Studnicka is silent regarding but Brooks teaches deliver the package, in response to the delivery package being changed, to an updated delivery location for the intended recipient (see at least ¶63 and ¶65 for drone already in transit; see ¶67-68 for delay caused by weather; see ¶69-70 for secondary drop off point for recipient of package).
It would have been obvious to one of ordinary skill in the art before the effectively filed date of the invention to modify the method of Studnicka with the features taught by Brooks in order to adapt to circumstances or conditions that may arise while the UAV is en route to the delivery point by operating the UAV using particular parameters or restrictions during the delivery process.
Studnicka in view of Brooks are silent regarding but Sibon teaches: hold a position, in response to a temporary delay in the delivery of the package, and deliver the package to a delivery location for an intended recipient after holding the position, wherein the position of the UAV is held by delivering in place, hovering in a specific location, or landing in place (see at least col. 5, ln. 14-24, for hovering at a location that is obstacle free close to the delivery location in response to the detection of movement of an obstruction at the delivery location such as a person or animal).
It would have been obvious to one of ordinary skill in the art before the effectively filed date of the invention to modify the method of Studnicka in view of Brooks with the features taught by Sibon in order to provide strategies for UAVs to avoid obstructions at the delivery location.

Re claim 2, Studnicka is not explicit regarding wherein modifying the delivery of the package includes providing the UAV an updated flight plan over the one or more wireless networks.
However, Studnicka teaches providing a flight plan for delivering the package to the delivery location (see at least operation 306 in Fig. 3 and updating routes in ¶57)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Studnicka to provide a flight plan for returning the package or delivering to a nearby warehouse when the delivery is modified in the middle of a delivery since a flight plan is initially provided for delivering the package to the delivery location and an updated flight plan would be required in order to modify the flight.

Re claim 3, Studnicka further discloses wherein the delay is a result selected from one of an obstruction in the flight path, a temporary unavailability of the delivery location, and a mobile recipient that has not reached the delivery location (see at least ¶61-62 for weather condition is a type of obstruction as the UAV is not able to fly through it).

Re claim 4, Studnicka further discloses the air traffic control system determining that the delivery of the package cannot be completed in the current flight of the UAV based on the delay (see at least ¶61-62 for instructing UAV to wait at charging station in response to weather conditions and cancelling delivery if weather does not change for an extended period of time or threshold period of time).

Re claim 6, Studnicka further teaches directing the UAV to return the package to the location where the UAV originally picked up the package when an order is cancelled (see at least ¶87 for return package or deliver to nearby warehouse when delivery is cancelled in middle of delivery).
Brooks further teaches determining that the delivery of the package cannot be completed during a current flight of the UAV based on the delivery location being changed for the intended recipient, and directing the UAV to return the package to the location where the UAV originally picked up the package (see at least ¶67-69 for drop off point changed and cancel delivery as drone not granted permission to center due to sensed severe weather conditions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Studnicka with the features taught by Brooks in order to allow cancelling and return of a delivery package due to a change in operating conditions when the delivery location has changed.

Re claim 7, Studnicka is silent regarding but Brooks teaches determining that the delivery of the package is completable during a current flight of the UAV based on the delivery location for the intended recipient being changed (see at least ¶67-69 for drop off point changed and cancel delivery as drone not granted permission to center due to sensed severe weather conditions, therefore one of ordinary skill in the art could conclude that if the drop off point changed and there was no detected severe weather conditions then the package will be delivered).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Studnicka with the features taught by Brooke in order to continue delivery of a package to a secondary location sans severe weather conditions.

Re claim 8, Studnicka discloses a drone air traffic control system (server 102) comprising: 
a processor and a network interface communicatively coupled to one another (processing module 114 and communication module 112); and 
memory storing instructions (data storage module 116) that, when executed, cause the processor to: 
communicate to one or more Unmanned Aerial Vehicles over one or more wireless networks (see at least ¶22 for wireless communication between server device 102 and client devices 104, 106; see at least ¶30 for client devices 104, 106 may be UAV), wherein the one or more UAVs are configured to constrain flight based on coverage of the one or more wireless networks (the wherein clause is given no patentable weight because it defines the structure of the UAV which is outside the scope of and does not modify the structure of the traffic control system); 
direct a UAV to deliver the package to a delivery location, wherein the air traffic control system provides a flight plan to the UAV based on the delivery request (see at least operation 306 and 307 in Fig. 3 for delivery of package); and 
direct the UAV, in response to a delay in a delivery of a package while the AUV is in transit to deliver the package (see at least ¶61 for delay delivery based on weather conditions), to modify delivery of the package and perform any combination of package being undeliverable within a current flight of the AUV based on the delay, and return the package to a location where the UAV originally picked up the package (see at least ¶62 for return package to original location due to weather condition not changing for an extended period of time or threshold period of time).
Studnicka is silent regarding but Brooks teaches deliver the package, in response to the delivery package being changed based on the delay, to an updated delivery location for the intended recipient (see at least ¶63 and ¶65 for drone already in transit; see ¶67-68 for delay caused by weather; see ¶69-70 for secondary drop off point for recipient of package).
It would have been obvious to one of ordinary skill in the art before the effectively filed date of the invention to modify the system of Studnicka with the features taught by Brooks in order to adapt to circumstances or conditions that may arise while the UAV is en route to the delivery point by operating the UAV using particular parameters or restrictions during the delivery process.
Studnicka in view of Brooks are silent regarding but Sibon teaches hold a position, in response to a temporary delay in the delivery of the package, and deliver the package to a delivery location for an intended recipient after holding the position, wherein the position of the UAV is held by delivering in place, hovering in a specific location, or landing in place (see at least col. 5, ln. 14-24, for hovering at a location that is obstacle free close to the delivery location in response to the detection of movement of an obstruction at the delivery location such as a person or animal).
It would have been obvious to one of ordinary skill in the art before the effectively filed date of the invention to modify the system of Studnicka in view of Brooks with the features taught by Sibon in order to provide strategies for UAVs to avoid obstructions at the delivery location.

Claim 9 is rejected for similar reasons as claim 2 above.

Claim 10 is rejected for similar reasons as claim 3 above.

Claim 11 is rejected for similar reasons as claim 4 above.

Claim 13 is rejected for similar reasons as claim 6 above.

Claim 14 is rejected for similar reasons as claim 7 above.

Re claim 15, Studnicka discloses an unmanned aerial vehicle (see at least ¶30 for client devices 104, 106 may be UAV) for delivering a package, the UAV comprising: 
hardware and antennas adapted to communicate with one or more wireless networks (communication interface 132, 142; it is inherent that an antenna is required for wireless communication); 
a processor communicatively coupled to the hardware and antennas (processor 134, 144); and 
memory storing instructions (data storage 136, 146) that, when executed, cause the processor to: 
communicate with an air traffic control system via one or more wireless networks; 
obtain and send data to the air traffic control system in association with a flight of the UAV during delivery of the package (see at least ¶26 for server receiving GPS updates from client devices 104, 106); 
pick up the package at a pickup location for delivery of the package to a delivery location based on instructions received from the air traffic control system (see at least ¶10 for pick up package for loading; see at least operation 306 and 307 in Fig. 3 for delivery of package); and 
receive instruction to modify delivery of the package from the air traffic control system, during flight based on a delay in a delivery of the package (see at least ¶61 for delay delivery based on weather conditions) by performing any combination of


(3) cancelling the delivery, in response to the package being undeliverable within a current flight of the AUV based on the delay, and return the package to a location where the UAV originally picked up the package (see at least ¶62 for return package to original location due to weather condition not changing for an extended period of time or threshold period of time).
Studnicka is silent regarding but Brooks teaches deliver the package, in response to the delivery package being changed based on the delay, to an updated delivery location for the intended recipient (see at least ¶63 and ¶65 for drone already in transit; see ¶67-68 for delay caused by weather; see ¶69-70 for secondary drop off point for recipient of package).
It would have been obvious to one of ordinary skill in the art before the effectively filed date of the invention to modify the UAV of Studnicka with the features taught by Brooks in order to adapt to circumstances or conditions that may arise while the UAV is en route to the delivery point by operating the UAV using particular parameters or restrictions during the delivery process.
Studnicka in view of Brooks are silent regarding but Sibon teaches hold a position, in response to a temporary delay in the delivery of the package, and deliver the package to a delivery location for an intended recipient after holding the position, wherein the position of the UAV is held by delivering in place, hovering in a specific location, or landing in place (see at least col. 5, ln. 14-24, for hovering at a location that is obstacle free close to the delivery location in response to the detection of movement of an obstruction at the delivery location such as a person or animal).
It would have been obvious to one of ordinary skill in the art before the effectively filed date of the invention to modify the UAV of Studnicka in view of Brooks with the features taught by Sibon in order to provide strategies for UAVs to avoid obstructions at the delivery location.

Re claim 16, Studnicka further teaches wherein the memory storing instructions that, when executed, further cause the processor to: 
Studnicka is not explicit regarding receive an updated flight plan from the air traffic control system.
However, Studnicka teaches providing a flight plan for delivering the package to the delivery location (see at least operation 306 in Fig. 3 and updating routes in ¶57)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the instructions of Studnicka to receive a flight plan for returning the package or delivering to a nearby warehouse when the delivery is cancelled in the middle of a delivery since a flight plan is initially received for delivering the package to the delivery location and an updated flight plan would be required in order to modify the flight.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NGUYEN whose telephone number is (571)272-4838.  The examiner can normally be reached on M-F 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT T NGUYEN/PRIMARY EXAMINER, Art Unit 3666